Citation Nr: 0321311	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-06 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for chronic lumbar 
strain with degenerative disc disease, currently rated at 20 
percent.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 due to a period of 
hospitalization in June and July 2000.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In statements received by the RO in August and September 
2000, the veteran wrote that he was unable to work.  The 
veteran's representative has argued that these statements 
represent a claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  This 
issue is referred to the RO for clarification and for any 
appropriate development and adjudication.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).

In the present case, there is no indication that the RO has 
complied with the notice and assistance provisions of the 
VCAA.  The record does not reflect that the veteran was 
advised of the provisions of the VCAA or that the RO complied 
with the requirements of the VCAA in its adjudication and 
development of the particular claims on appeal.  Therefore, 
the Board may not proceed with appellate review.

In addition, the Board observes that the criteria for rating 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (August 22, 2000).  In this regard, since this 
Diagnostic Code was considered by the RO in its decision, the 
veteran's claim must be considered pursuant to these revised 
criteria.  Finally, the Board observes that the most recent 
VA orthopedic examination was performed in August 2000.  A 
current and comprehensive examination of the veteran would be 
useful in rendering a decision.

Accordingly, this matter is remanded for the following 
actions:

1.  All provisions of the Veterans Claims 
Assistance Act of 2000, should be fully 
satisfied.  See 38 U.S.C. § 5103A (West 
Supp. 2002).  In particular, the veteran 
must be notified of the evidence and 
information necessary to substantiate his 
claims and informed of whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.    

2.  Then, the veteran should be scheduled 
for a VA orthopedic examination.  The 
claims file should be made available to 
the examiner for review.  Any indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report subjective complaints and 
clinical findings in detail.  The 
examiner should fully evaluate the 
functional impairment due to the 
veteran's lumbar spine disability, 
including impairment due to pain, 
weakened movement, and flare-ups.  The 
extent of any incapacitating episodes 
should be described, as well as the 
extent of any neurologic impairment.  

3.  Then, the claim should be re-
adjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case.  That 
document should include notice of all 
relevant actions taken on the claims for 
benefits, a summary of the evidence 
pertinent to the issues on appeal, and 
the applicable law and regulations.  
After the appropriate period of time in 
which to respond has been provided, the 
case should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




